DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 compares the orientation of a support panel to ‘a plane of a bottom edge’ but does not define what structure the bottom edges is part of.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 9-10 and 13-15 of U.S. Patent No. 10,912,422. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4, 7, 9-10 and 13-15 require all the limitations of pending claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally rigid” in claim 1 is a relative term which renders the claim indefinite. The term “generally rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-11 are rejected due to their dependency from claim 1.

Claim 12 recites the limitation "footprint of the portion" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The claim introduces ‘a top portion’ and ‘a bottom portion’, as such it is unclear which portion is being referenced by this claim language.
Claims 13-20 are rejected due to their dependency from claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US D251,303 (Boissonneault) in view of US 7,533,425 (Monti).
Regarding claim 1, Boissonneault discloses a baby bath-support device comprising:
a frame having a rigid body adapted to be positioned on a surface of a bathing tub or sink (Fig. 1), the frame defining an opening in an upper portion, the opening including a peripheral edge (Figs. 1, 2), the frame having a footprint greater than or equal to a footprint defined by the peripheral edge (Figs. 1, 2);
a support panel defining a support surface adapted to support a baby laid thereon during bathing (Figs. 1, 3); and
a connection arrangement between the frame and the support for hanging the support panel at the peripheral edge such that the support panel is hung to the frame to cover at least partially the opening (Figs. 1-3, hook/channel connection arrangement). 

Monti teaches a baby bath-support device comprising a frame (112/150) with an opening defined in a top portion and surrounded by a peripheral edge (Fig. 5) and a flexible support panel (122) defining a support surface (C2 L23-27; soft and stretchy neoprene).
It would have been obvious to one of ordinary skill in the art to make the support panel flexible, as taught by Monti, to provide greater comfort to a child during bathing.

Regarding Claim 2, Boissonneault states that the support panel is non-parallel to a plane of a bottom edge.

Regarding claim 7, Boissonneault states that the support panel comprises a concave surface (Figs. 1, 4) but does not disclose the inclusion of a convex surface.
Monti teaches a support panel comprising a concave surface (Fig. 5 - concave at low point near reference 24) and a convex surface located at a head region (Fig. 5- head rest area above references 25/26).
It would have been obvious to one of ordinary skill in the art to contour the support panel to have both concave and convex surfaces, as taught by Monti, to more ergonomically support the child’s body including the curvature/shape formed by the head, neck and back.

Regarding claim 8, Boissonneault states that the bottom surface has a footprint which is greater than or equal to the footprint defined by the peripheral edge.

.

Claims 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boissonneault in view of Monti as applied to claim 1 above, and further in view of US 2007/0256233 (Thorne).
Regarding claim 4, Boissonneault states that the frame comprises a wall defining a body with the opening being a top open end of the body however it does not state that the wall is annular.
Thorne teaches a baby bath support comprising a frame with a wall (12/58) having an annular shape.
It would have been obvious to one of ordinary skill in the art to form the frame into different shapes including an annular shape, as taught by Thorne, to facilitate its use in different spaces of a user’s home or for aesthetic design purposes. 
A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04(IV)(B). Also see Applicant’s Specification Paragraph 0036 - “Any appropriate shape of the frame 12 is considered”.
 
Regarding claim 6, Boissonneault does not state the inclusion of a cutout in the wall of the frame.

It would have been obvious to one of ordinary skill in the art to provide a cutout in the wall of the frame, as taught by Thorne, so that a user can control the volume/level of water in which the child is bathed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 1,856,992 (Gaddess) is a baby bath supporting device comprising a frame with a wall having a top opening and a footprint of the top opening peripheral edge is equal to a footprint at the bottom of the frame however the frame does not flare outwards and does not comprise an attachable support panel.
US 2,507,848 (Bashaw) is a baby bathing support comprising a frame with a footprint at its top and a larger footprint at its bottom however the frame does not form a peripheral edge surrounding a top opening and instead utilizes two spaced apart legs.
US 5,361,430 (Wise) is a baby bathing support comprising a frame with an annular wall and a top opening surrounded by a peripheral edge from which a support panel hangs however the panel doesn’t attach to the entire peripheral edge and the bottom of the wall has a smaller footprint than the top opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/            Examiner, Art Unit 3754                                                                                                                                                                                            

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754